Citation Nr: 1224111	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an ulnar nerve injury to the left upper extremity, to include as secondary to a service-connected disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 percent for a scar of the left upper arm.

4.  Entitlement to an initial compensable rating for a scar of the left upper back.

5.  Entitlement to an initial compensable rating for a scar on the scalp.

6.  Entitlement to an initial compensable rating for a facial scar.  

REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to September 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008, March 2010, and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The January 2008 rating decision denied service connection for PTSD and ulnar nerve injury to the left upper extremity.  Service connection was awarded for residuals of a laceration to the scalp, and a noncompensable rating was assigned.  The March 2010 rating decision then awarded service connection for PTSD, assigning a 30 percent rating, scar of the left upper arm, assigning a 10 percent rating, and scar of the left upper back, assigning a noncompensable rating.  The April 2010 rating decision awarded service connection for a scar of the face, but he was assigned a noncompensable rating.  The Veteran appealed all the initial ratings assigned, and the denial of service connection for ulnar nerve injury of the left upper extremity.  

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in January 2010 and at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  Transcripts of both hearings are associated with the claims file. 

The issue of entitlement to service connection for residuals of an ulnar nerve injury to the left upper extremity is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

2.  The Veteran's left upper arm scar is painful and tender, but does not exceed 12 square inches (77 sq. cm).  

3.  The Veteran's scar of the left upper back is superficial, but it is not tender or unstable, does not cause limitation of motion, and measures no more than 0.5 cm x 6.5 cm.  

4.  The Veteran's scalp scar is painful and unstable, but does not exceed 12 square inches (77 sq. cm), does not have visible or palpable tissues loss with gross distortion or asymmetry of one feature or paired set of features, and does not exhibit two or more characteristics of disfigurement.  

5.  The Veteran's facial scar is superficial, not painful or unstable, does not cause any limitation of motion, and measures no more than 0.5 cm x 7 cm.  The facial scar does not exhibit visible or palpable tissues loss with gross distortion or asymmetry of one feature or paired set of features, and does not exhibit two or more characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability in rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for left upper arm scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7804 (2008).

3.  The criteria for an initial compensable disability rating for scar of the left upper back have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7804 (2008).

4.  The criteria for an initial 10 percent rating, but no higher, for scar of the scalp have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7804 (2008).

5.  The criteria for an initial compensable disability rating for a facial scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice regarding the underlying service-connection claims in January 2007, April 2007, and February 2010 letters, prior to the January 2008, March 2010, and April 2010 rating decisions on appeal. 

The Board notes that the Veteran was not provided pre-decisional notice with respect to his request for increased ratings.  The Court has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran's underlying claims of service connection for PTSD and scars were granted and this is an appeal of their initial ratings.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition to a paper claims file, the Veteran also has an electronic claims file, known as a Virtual VA file.  The Board has reviewed this electronic file, and finds the evidence to be duplicative of the evidence in the paper claims file or irrelevant to the instant claims.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in March 2010 and September 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  

Accordingly, the Board will address the merits of the Veteran's claim.  

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

PTSD

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Scars

The Veteran's scars have been rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or as scars under Diagnostic Codes 7801-7805.

Scars of the head, face, or neck are rated pursuant to Diagnostic Code 7800.  This diagnostic code provides a 10 percent rating for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

Under Diagnostic Code 7801, scars, on other than the head, face, or neck, that are deep or caused limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 sq. cm.).  Such scars in an area or areas exceeding 12 square inches (77 sq. cm.) that are deep or that cause limited motion warrant a 20 percent evaluation.  Such scars in an area or areas exceeding 72 square inches (465 sq. cm) warrant a 30 percent rating.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2).

Under Diagnostic Code 7802, superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 sq cm), warrant a 10 percent evaluation.  Superficial, unstable scars warrant the maximum rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars that are painful on examination are 10 percent disabling at the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R § 4.118, Diagnostic Code 7804, Note (1).  An unstable scar is one where for any reason there is frequent loss of covering of the skin over the scar.  38 C.F.R § 4.118, Diagnostic Code 7803, Note (1).  

In 2008, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2011)).  However, those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed here.

Burden of Proof

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Analysis
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

PTSD

By way of background, the Veteran was awarded service connection for PTSD in a March 2010 rating decision.  He was assigned a 30 percent rating, effective January 2007.  The Veteran appealed the rating assigned.  The Veteran testified that he experiences nightmares, anger outbursts, and distrust of people due to his PTSD symptoms.  He denied any current or past treatment for PTSD symptoms.  

The Veteran underwent a private psychological evaluation in January 2007, following his request for service connection for PTSD.  His history of an in-service attack by Puerto Rican civilians was noted, and the psychologist diagnosed the Veteran as PTSD related to these in-service stressors.  Mental status examination revealed normal appearance and behavior, and the Veteran had no impairment in language functioning.  He had some problems with concentration and expressing his thoughts, but his train of thought was coherent and focused with a normal flow of ideas.  The psychologist identified the Veteran's affect as being variable, and within normal limits.  The Veteran described his mood as good, but becomes bored and gloomy during the winter.  The Veteran's anxiety was identified as "very significant clinical risk," based upon his confusion, worry, anxiousness, and nervousness.  He was noted to have low self-esteem, with feelings of aloneness, sadness, with a significant amount of cognitive and physical fatigue.  He denied any current suicidal or homicidal ideation, and there were no obvious indications of psychotic distortion.  The psychologist indicated that the Veteran scored in the normal range of cognitive function during the mini-mental status examination (MMSE), and he was alert, responsive, and well-oriented.  He was able to comprehend and carry out the evaluation instructions and tasks.  The psychologist found that the Veteran has the ability to make reasonable decisions, and it able to comprehend the likely consequences of his behaviors/actions.  In addition, the Veteran is able to manage all of his activities of daily living.  

The psychologist described the Veteran's PTSD symptoms as including reexperiencing, avoidance of stimuli or numbing of general responsiveness, increased arousal, causing "significant distress and marked impairment in social, occupational, and other important areas of functioning."  The Veteran specifically reported painful images, memories, and thoughts of the event, all of which recur and cause him to become markedly distressed.  He also endorsed being both emotionally and physically upset by reminders of the trauma.  The Veteran asserted that he has difficulty enjoying life, frequently feels distant/cut off from others, unable able to have sad or living feelings, and has difficulty imagining a long life span and goal fulfillment.  He endorsed difficulty falling and staying asleep four to six times weekly, and has irritability or anger outbursts two to three times weekly.  He reports frequent difficulty concentrating, feeling on edge, distraction, and jumpiness/easily startled.  Ultimately, the examiner diagnosed the Veteran as having PTSD with secondary major depressive disorder and anxiety disorder.  He was assigned a GAF of 50 due to sleep deprivation.  

The Veteran was afforded a VA psychiatric examination in May 2007, during which he was not diagnosed as having any psychiatric disorder.  During the examination, the Veteran reported mild to moderate depression that worsened in the winter.  The examiner noted that the Veteran described his symptoms as mild and that he is able to deal with them.  The Veteran also endorsed anger outbursts, but indicated that he is able to manage them.  The examiner found these anger outbursts to be mild to moderate and well-controlled by the Veteran.  The Veteran asserted that he is married and his relationship is "better" and he also has many friends and is involved in the DAV and VFW.  He reports participating in recreational activities such as traveling and fishing.  He endorsed sleep impairment inasmuch as he can only sleep five to six hours nightly.  Mental status examination was within normal limits, except there was a notation of mildly impaired remote and recent memory and sleep problems.  

The examiner found no evidence of reexperiencing the traumatic event, and there was no clinical significant distress or impairment found related to social, occupational, or other important areas of functioning.  From the Veteran's viewpoint, he viewed his problem as being an anger-related problem throughout the years that has lessened "a great deal" since 1988.  Ultimately, the examiner found no evidence of PTSD, and indicated that the Veteran has mild to moderate problems with anger that are probably related to depression.  He did not, however, provide any diagnosis of a mental disorder, and the examiner found the Veteran's symptoms to be insufficient to render a mental health diagnosis.  He assigned the Veteran a GAF of 80.  

An addendum to the May 2007 VA psychiatric examination was issued in December 2007, during which the May 2007 VA examiner was asked to reconcile his opinion that the Veteran does not have a psychiatric diagnosis to the private psychologist's opinion that the Veteran has PTSD related to an in-service stressor.  The examiner reviewed the claims file and relevant evidence and found no change in his May 2007 opinion was warranted.  He affirmed his opinion that the Veteran did not meet the criteria of a diagnosis of PTSD or other mental health disorders.  He stated that the Veteran did not exhibit or report symptoms such as feeling intense fear, helplessness, or horror at the time, and the only emotion he has exhibited related to the in-service incident was that he was "mad."  

The Veteran underwent a second private psychological assessment in February 2010, during which he was again diagnosed as having PTSD, major depressive disorder, and general anxiety disorder, with a current GAF of 45.  During the mental status examination, the Veteran exhibited similar symptoms as in the January 2007 private psychological examination.  This time, however, his affect appeared constricted, and he was noted as having moderately impaired concentration. 

Upon further psychological testing, the examiner found that the Veteran had a marked risk of experiencing clinical problems, as well as a risk of potential for problems with alienation.  He found the Veteran would be likely to maintain distance in relationships and approach them with skepticism.  The examiner indicated that the Veteran was chronically angry and had the high potential to express anger and hostility through verbal or physical means.  Also noted was the Veteran's potential for social detachment and discomfort in social interactions.  The psychologist stated that the Veteran's prevailing emotions may vary between tension and unhappiness, but his affect is consistently negative.  Testing of depressive symptoms revealed a moderate level of depression, but severe problems with fear of the worst happening and fear of losing control.  The Veteran continued to endorse symptoms of reexperiencing, avoidance, and arousal related to his PTSD.  

The Veteran was noted to have a limited support group.  The Veteran prefers to be alone and away from the public due to his anxiety symptoms of hypervigilance and scanning.  The examiner opined, based upon his psychological testing that the Veteran symptoms are moderate to severe in nature, and his impairment in functioning is moderate.  The examiner listed the Veteran's reports that his symptoms interfere with his chores, duties, relationship with friends, fun, leisure activities, relationship with family, sex life, and general satisfaction with life in the past month.  

In March 2010, the Veteran wife submitted a statement describing the Veteran's PTSD symptoms.  She discussed the Veteran's history of a bad temper, and how he used to kick her out of bed if she touched him.  She also discussed his verbal abuse and their remote history of marriage counseling.  

In September 2010, the Veteran was afforded another VA psychiatric examination, during which the Veteran reported poor anger control and irritability.  His wife told him that his anger outbursts had worsened in the past year, and occurred four to five times weekly.  The Veteran denied any suicidal ideation, intention, or plan.  He reported that the has withdrawn from church attendance, and has difficulty being around people.  He stated that he is able to control his anger outbursts in front of his grandchildren because he does not want them to see him like that.  He stated that he did not know the origin of his anger problems, but his father had a bad temper too.  In addition to his low frustration tolerance, the Veteran reported occasional depressed mood with low energy and difficulty concentrating.  He estimated his symptoms as being mild in nature and infrequent in occurrence (also described as transient).  The Veteran denied any symptoms of psychosis, delusional thinking, or paranoia.  In addition, he denied any significant change in his mood since the last VA examination three years prior.  

The Veteran reported that he is still married and that sometimes it is really good, but not all the time.  He says that his temper interferes with his marital relationship, but he has a good relationship with his children and grandchildren.  He states that he is involved in DAV and VFW, and attends meetings on a monthly basis.  He continues to travel with his wife, attend activities with his grandchildren, and participate in hobbies/leisure activities. 

Mental status examination revealed normal appearance, psychomotor activity, speech, attitude, and affect.  His mood was good, and he had no difficulties with attention or concentration.  He was oriented to time, person, and place.  He had no problems with thought process, thought content, delusions, judgment, intelligences, and insight.  He endorsed sleep impairment, including checking the doors/windows in the middle of the night and nightmares reliving actual events.  He indicated that these sleep problems are no more severe than during the last examination.  The Veteran endorsed having lower energy and feeling run down when his sleep is disturbed, and his irritability is increased.  The Veteran does not exhibit any hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran endorsed panic attacks occurring weekly or less often with middle severity and short duration.  He denied any increased episodes, intensity, or nature over the past three years.  

The Veteran endorsed episodes of violence including punching walls and becoming verbal with harsh language.  He was noted to have mild impairment of his remote and recent memory, as he has difficulty remembering names of people he has met in the past.  The extent of his impulse control was identified as fair.  The Veteran is able to maintain personal hygiene, and his symptoms slightly impact his recreational activities, but otherwise do not impact his activities of daily living.  The examiner indicated that the Veteran appeared to be truthful and straightforward in reporting his symptoms.  

With respect to his PTSD symptoms, the examiner indicated that the Veteran's has recurrent distressing dreams of the event, and makes efforts to avoid thoughts, feelings, or conversations regarding the trauma.  He presents with difficulty falling/staying asleep and irritability with outbursts or anger.  The Veteran self-reports that his PTSD symptoms are about the same within the last three years.  He also endorses abusive verbalization towards self, wife, and others as directly attributed to his stressful incident during service.  He also tends to isolate socially and does not tolerate or trust others.  He retired in 1998 from a job of which he had for 36 years, and retired due to age eligibility or duration.  

The examiner diagnosed the Veteran as having chronic PTSD, and assessed a current GAF of 65.  The examiner indicated that the Veteran has mild symptoms of PTSD with minimal impairment in current social functioning.  In addition, the Veteran indicated that he does not feel like his PSTD is keeping him from doing anything he wants to do.  The examiner indicated that the PTSD symptoms are stable, and have not changed significantly over the past three years.  Also, the Veteran has not sought treatment either in the past or present for his PTSD symptoms.  The examiner found this to be consistent with a stable psychiatric state of mild symptoms severity and limited overall impairment in the Veteran's functioning status.  The examiner indicated that the Veteran's symptoms cause occasional decrease in work efficiency and there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  Again, the examiner noted, the Veteran's symptoms are mild with irritability, insomnia, social isolation, but with an overall mild impairment on social functioning.  

On review of the evidence of record, the Board finds that throughout the entire period on appeal, the Veteran's occupational and social impairment has not more nearly approximated reduced reliability and productivity required for a 50 percent rating than the occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks contemplated by the 30 percent rating.  In other words, although the Veteran exhibited some symptoms causing reduced reliability and productivity, he did not exhibit a flattened affect, speech problems, panic attacks occurring more than once per week, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or disturbances in motivation and mood.  The examiner evidence of record that the Veteran is retired after 36 years of working for the same company and he retired due to age/time in.  He is married, and although his marriage has its difficulties, he maintains strong relationships with his children and grandchildren.  He has an active social life despite being somewhat socially withdrawn.  The Veteran is able to perform all of his activities of daily living, and remarks that his symptoms have not changed to any significance between the 2007 and 2010 VA examinations.  Further, he has been noted to have mild memory loss inasmuch as he has difficulty remembering names, and continues to experience nightmares.  These symptoms are consistent with the rating criteria associated with a 30 percent rating for PTSD.  

The Board appreciates the findings noted on the private psychologists' opinions that the Veteran's PTSD symptoms are moderate to severe in nature.  These findings, however, are contradictory to the Veteran's own statements of the severity of his PTSD symptoms in that he regards his symptoms as mild and they do not prevent him from living his life.  He notes periods of anger outbursts, but does not endorse any significant psychiatric complaints otherwise-especially those noted under the rating criteria required for a 50 percent rating.  Additionally, he reported no change in symptoms between his 2007 and 2010 VA examinations.  Finally, the February 2010 private psychologist providing findings of "potential" problems the Veteran may encounter based upon clinical testing, and not the symptoms he currently exhibits.  

In arriving at the determination above the Board has considered the GAF scores assigned.  The GAF score records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the GAF is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Throughout the entire timeframe on appeal, the Veteran's GAF scores have varied from as low as 45 to as high as 80.  As noted above the ranges of GAF scores reference minor/mild symptoms to moderate impairment in several areas.  The Board finds that although his GAF scores and PTSD symptoms have somewhat varied during the appeal period, his symptoms are most analogous to those evidencing moderate symptoms and occupational and social impairment with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As such, this disability picture is most consistent with that associated with the currently-assigned 30 percent rating for the entire timeframe on appeal.  

Scars

The Veteran was awarded service connection for a scalp scar in an January 2008 rating decision.  A noncompensable rating was assigned, effective October 2006.  A March 2010 rating decision awarded service connection for scars of the left upper arm and left upper back.  He was assigned a 10 percent rating for the scar on the left upper arm and a noncompensable rating for his left upper back, effective October 2006.  In April 2010, the Veteran was awarded service connection for a facial scar.  He was assigned a noncompensable rating, effective January 2010.  The Veteran appealed all ratings assigned.  

In April 2007, the Veteran was afforded a VA scars examination, during which his history of in-service razor lacerations and resultant scars was noted.  The Veteran was noted to have a scar on the left temporo-parietal scalp that was 1 mm x 8 cm.  The examiner found no evidence of tenderness on palpation, adherence to underlying tissue, limitation of motion/loss of function, underlying soft tissue damage/loss, skin ulceration/breakdown of the scar, elevation or depression of the scar, disfigurement of the head, face, or neck, abnormal texture, or induration/inflexibility.  The scar is lighter than the normal color for his skin.  

The Veteran had another scar on the left posterior shoulder/upper back area that was 0.5 cm x 6.5 cm.  This scar was without tenderness to palpation, adherence to underlying tissue, limitation of motion/loss of function, underlying soft tissues damage, or skin ulceration/breakdown over scar.  He had a third scar that traverses from the left upper deltoid along the dorsal surface of the arm to the left lateral elbow (0.5 cm x 23 cm).  He endorsed tenderness to palpation, but there was no limitation of motion/loss of function, underlying soft tissue damage, or skin ulceration/breakdown over the scar.  

The Veteran was afforded another VA scars examination in March 2010, during which he reported that his head scar "festers up" and causes pain.  He advised that this scalp scar becomes tender and bleeds once in awhile.  He was not able to state how often this bleeding occurs.  Physical examination of the scalp scar revealed a 1 cm x 1 cm scar that is superficial, and without breakdown, edema, keloid formation, underlying soft tissue loss, inflexibility, elevation, depression, adherent to the underlying tissue, or causing any addition disabling effects.  The examiner indicated that the skin area with hypo- or hyper-pigmentation is an area of six square inches or less, and discoloration that is red or other discoloration.  

The second scar examined was found on the left side of the face, beginning in the hairline and extending downward.  The examiner found it very difficult to locate the scar and it was identified as being less than 0.5 cm x 7 cm.  It is superficial and without pain, inflammation, skin breakdown, keloid formation, abnormal texture, hyper- or hypo-pigmentation, underlying soft tissue loss, inflexible, elevated/depressed, or adherent to the underlying tissue.  There were no other disabling effects found.  The examiner indicated that there is no gross distortion or asymmetry of any feature or paired set of features on the head, face, or neck.  

The evidence of record does not show any post-service treatment of or complaints related to the Veteran's scars.  

Given the evidence as outlined above, the Board finds that the Veteran is not entitled to a compensable rating for the Veteran's scar of the left upper back as there is no evidence of a deep or superficial scar that covers more than 6 square inches of the Veteran's body other than the head, face or neck, there is no loss of covering of skin over the scar, the scars were not found to be painful upon examination, nor do the scars that result in a limitation of motion.  As such, a compensable rating for a scar on the left upper back is not warranted and is denied.  

The Board also finds that the Veteran is not entitled to a compensable rating for his facial scar.  There is no evidence of visible or palpable tissues loss, gross distortion or asymmetry of one feature or paired set of features, nor does he have two to three characteristics of disfigurement as described above.  At most, his facial scar is 0.5 cm x 7 cm.  Further, this facial scar has not been shown to be painful on examination, unstable, or causing limitation of motion.  Thus, a compensable rating for his facial scar is not warranted.  

The Board finds, however, that the Veteran is entitled to a 10 percent rating for painful/tender/unstable scar of the scalp.  The Veteran has competently and credibly reported that this scar bleeds occasionally and "festers up."  Although, VA examinations do not show any current flare-up of scar symptoms, the Board resolves all reasonable doubt in the Veteran's favor, and finds that his symptoms of the scalp scar are analogous to those associated with a 10 percent rating for painful or unstable scars.  

The Board notes that the Veteran is currently awarded the highest rating available for painful/tender scars under Diagnostic Code 7804 for his scar of the left upper arm.  Thus, the Diagnostic Code 7801 is the only code under which the Veteran could potentially receive a higher rating for his left upper arm.  The Veteran's scar on the left upper arm and scalp were found to be to be tender/painful, but there is no evidence to show that the these scars cover at least 77 sq. cm to warrant a 20 percent rating under Diagnostic Code 7801.  The Board recognizes that the Veteran has reported painful motion regarding these scars, but they simply do not cover enough area on his body to warrant a higher, 20 percent rating.  As such, a rating in excess of 10 percent for service-connected scar of the left upper arm and scalp is denied.  

The Board has also considered whether the Veteran would be entitled to a higher rating for his scalp scar under Diagnostic Code 7800.  The Board finds that the evidence does not show any visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features on the Veteran's head, face, or neck, nor does the evidence show two to three characteristics of disfigurement, to warrant the higher, 30 percent rating.  

In sum, the Veteran is not entitled to ratings in excess of 10 percent each for a scar of the left upper arm.  He is not entitled to a compensable rating for his scars of the left upper back and face.  The Veteran is entitled to a 10 percent rating, but not higher, for a painful or unstable scar of the scalp.  

Additional Considerations

Consideration has been given to granting higher staged ratings; however, for the reasons discussed above, the Board has determined that at no time during the period in question have the disabilities warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his PTSD or scars on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal. 


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied. 

An initial disability rating in excess of 10 percent for left upper arm scar is denied.

An initial compensable disability rating of the left upper back is denied.

A 10 percent rating for scar of the scalp is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial compensable rating for a facial scar is denied.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of entitlement to service connection for a left ulnar nerve disability.  

During the Veteran's January 2007 private psychological evaluation, the psychologist indicated that the Veteran had scarring and ulnar nerve damage from his left arm to his ring and little fingers on the left side.  The psychologist noted that this was due to his in-service injuries due to the knife attack in Puerto Rico.  The psychologist did not, however, indicate that she physically examined the Veteran, nor did she provide a rationale for her statements.  

During an April 2007 VA examination, the Veteran reported pain, numbness, paraesthesias, and decreased grip in the left hand.  He also reported increased sensitivity to cold in this area.  Physical examination revealed slight decreased grip strength and abduction of fingers to the left hand.  Sensory function testing revealed decreased sensation in the left upper extremity with respect to pain and light touch.  Position sense was normal and vibration was not tested.  The examiner indicated that the Veteran's problems were likely affecting the superficial peripheral nerves and potentially the ulnar distribution.  The diagnosis made, pending a May 2007 EMG report, was ulnar neuropathy with nerve dysfunction and neuralgia.  

In August 2007, the Veteran was afforded a VA examination of the peripheral nerves in response to his claim of having a left ulnar nerve disability related to his in-service lacerations to the left arm.  Noted was a May 2007 EMG study that revealed normal sensory studies of the left median, ulnar, and radial nerves, except for prolonged peak latency on the median palmar study.  Motor nerve conduction studies of the left median and ulnar nerves were within normal limits.  The examiner's impression was normal ulnar nerve sensory and motor function by EMG, and carpal tunnel syndrome of the left hand caused by repetitive use.  The examiner indicated that the left carpal tunnel syndrome is unrelated to the left arm scars, because they are not in the same location.  The examiner provided no opinion with respect to aggravation.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Given the lack of an opinion related to whether the Veteran's currently diagnosed carpal tunnel syndrome of the left wrist has aggravated or chronically worsened by the Veteran's service-connected scars of the left upper extremity, the Board finds these examinations to be inadequate.  Thus, the Veteran should be afforded another VA examination to determine whether any current neurological disability (including carpal tunnel syndrome) of the left upper extremity was caused or chronically worsened by his service-connected scars.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim. 

2.  Then, the RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any neurological disability of the left upper extremity present during the period of the claim. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the file and the examination of the Veteran, the examiner should state a medical opinion with respect to any neurological disability, including carpal tunnel syndrome, of the left upper extremity present at any time during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service OR was caused or chronically worsened by his service-connected scars of the left upper extremity.

The physician should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


